Citation Nr: 0120086	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  99-16 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  What rating is warranted for status post lumbar fusion 
from November 1, 1998?

2.  What rating is warranted for status post fracture of 
right (major) clavicle from November 1, 1998?

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
October 1998, and his DD Form 214 reflects an additional 7 
years and 8 months of prior active service. 

These matters came to the Board of Veterans' Appeals (Board) 
from a June 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which granted service connection for low back and 
right clavicle disabilities, and assigned 20 and 10 percent 
ratings respectively.  An effective date of November 1, 1998 
was assigned for both ratings. 

In a December 2000 decision, the RO determined that a 40 
percent rating was warranted for the low back disability, 
effective from November 1, 1998, save for those periods when 
a temporary total rating was assigned.  As a 40 percent 
evaluation is not the maximum rating available, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's status post lumbar fusion is not productive 
of more than a severe intervertebral disc syndrome, or a 
severe limitation of lumbar motion. 

2.  The veteran's status post right (major) clavicle fracture 
is not productive of a limitation of right arm motion to the 
shoulder level.  


CONCLUSIONS OF LAW

1.  Save for the period between February 16 and May 31, 2000 
when a temporary total disability evaluation was in order, 
the veteran, since November 1, 1998, has not met the criteria 
for an evaluation in excess of 40 percent for status post 
lumbar spine fusion.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5285, 5286, 5289, 5292, 5293 
(2000).  

2.  Since November 1, 1998, the criteria for an evaluation in 
excess of 10 percent for residuals of a right (major) 
clavicle fracture have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.69, 
4.71a, Diagnostic Codes 5200-5203 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records document the veteran's 
longstanding complaints and treatment for low back pain.  In 
July 1997, the veteran underwent a L4-L5, L5-S1 lumbar 
fusion, with lumbar interbody fusion cages.  Medical history 
and examination reports reflect the mention of a right 
clavicle fracture that the veteran sustained in the late 
1980s.  

Private medical records dated during the veteran's active 
period of service are associated with the claims folder.  In 
a September 1998 report, Wm. Russell Price, M.D. reported a 
diagnosis of pseudoarthritis 4-5.  In reports from the Lahey 
Clinic dated in October 1998, Bernard A. Pfeifer, M.D. 
recommended that the veteran obtain a rigid brace test and 
undergo magnetic resonance imaging (MRI) to determine whether 
surgical fusion posteriorly was warranted.  An October 1998 
lumbar MRI scan resulted in the impression of status post L4 
to S1 inner body fusion without demonstrated significant 
compressive mass either in terms of the canal or the neural 
foramina.

In October 1998, Dr. Price reported that Dr. Pfeifer placed 
the veteran in a overlap brace, and that he was doing quite 
well.  However, he still had difficulty with sitting for a 
prolonged period of time due to back pain.  Dr. Price noted 
his recommendation that the veteran undergo a pseudarthrosis 
take down and refusion.  Follow-up with Dr. Pfeifer was 
recommended.  

In November 1998, Dr. Pfiefer examined the veteran.  
Improvement with a combination of physical therapy and the 
use of the rigid brace was noted.  However, the veteran still 
had difficulty sitting for any period of time.  On 
examination, he could flex 70 to 80 degrees, side bend 10 to 
20 degrees, and extend 20 degrees.  Although there was no 
mechanical pain at the extremes, the veteran report feeling 
worse after the action.  The neurological examination was 
"good."  Past studies and the MRI were reviewed, and it was 
mentioned that the MRI did not reveal any degeneration at the 
level above.  Since improvement had been demonstrated, Dr. 
Pfeifer indicated that the current treatment regimen should 
continue, but noted that if the pain plateau was not to the 
veteran's liking, then a L4 to S1 fusion posteriorly should 
be explored to assure that the fusion is solid.  Dr. Pfeifer 
noted that if the fusion was not solid, then a facet fusion 
with interspinous process wires would be performed.  He added 
that surgical intervention would not be necessary if a solid 
fusion was shown.  Clinically, however, Dr. Pfeifer 
recommended the continuation with exercise and 
rehabilitation.  He also advised that decisions regarding 
surgery should not be made since the indicators seemed to 
favor fusion that is solid.  

A VA examination was conducted in November 1998.  The history 
of the treatment of the veteran's back condition, including 
the use of epidural injections and fusion in July 1997, was 
noted.  It was noted that the epidural injections in May 1998 
helped improve his condition, but the veteran had 
retrogressed and further improvement has not been found.  
During a flare-up of his back, the veteran reportedly lost 70 
percent of his function.  The veteran wore a back brace all 
day, and reportedly was unable to work due to his back 
problem.  He was reportedly unable to sit, stand, bend or 
lift.  

Physical examination revealed a normal posture and gait.  The 
appellant wore a brace.  There was a spasm of the lumbodorsal 
muscles bilaterally.  The lordotic curve was normal.  Range 
of motion studies revealed 50 degrees of forward flexion with 
the development of low back pain; active and passive motion 
to 60 degrees; 20 degrees of active and passive backward 
extension; 30 degrees of active lateral flexion bilaterally 
and 35 degrees of passive lateral flexion bilaterally.  The 
thighs, knees, calves, and ankles were equal.  The lower 
extremity lengths were equal. Goldthwait's and Ely's signs 
were positive bilaterally.  The Ober sign test was negative 
bilaterally.  The appellant was able to walk on heels and 
toes without difficulty.  Patellae and ankle reflexes were 
normal, without loss of vibratory sensation, muscle weakness 
or flexion/extension of the knees or ankles. 

Regarding the right clavicle, the history of the fracture and 
treatment during service was noted.  Although the examiner 
determined that the clavicle was well healed, the examiner 
did notice residual swelling.  The veteran complained of 
soreness, pain, weakness, and stiffness.  Flare-ups 
reportedly occurred once a month and lasted for one day.  The 
flare-ups were caused by swimming and extreme activity, and 
the veteran lost 30 percent of his shoulder function during 
flare-ups.  It was noted that the veteran was right-handed.  

Physical examination revealed a definite, nontender deformity 
of the distal third of the right clavicle.  Range of motion 
studies showed 180 degrees of active flexion, passive 
flexion, and abduction bilaterally, as well as 90 degrees of 
active and passive internal and external rotation 
bilaterally.  Crepitus was present on internal and external 
rotation of the right shoulder.  Shoulder X-rays resulted in 
the impressions of an old healed fracture of the right 
clavicle, and rule out acromioclavicular separation with 
appropriate studies.  

The diagnoses were status post lumbar spine fusion with pain 
and limitation of motion; fractured right clavicle with 
residual swelling; and normal range of right shoulder motion 
with crepitation.  

The examiner opined that there was painful and limited lumbar 
motion.  These findings were supported by objective evidence, 
and were consistent with the disability's history and 
pathology.  The examiner opined that the pain could 
significantly limit functional ability during a flare-up on 
repeated use of the back over a period of time, and that the 
additional range of motion lost during a flare-up would be 70 
percent.  Regarding the right clavicle, the examiner 
commented that only swelling was shown and that there is no 
loss of function.  The examiner further noted that the 
examination revealed normal range of motion with slight pain 
on flexion and extension.  The examiner added that the 
findings were supported by objective evidence, and were 
consistent with the history and pathology of disability.  The 
examiner opined that pain could significantly limit 
functional ability when the right shoulder was used over a 
period of time and the veteran would lose 30 percent of his 
function.  

By rating action of June 1999, service connection was 
established for status post lumbar spine fusion, and rated as 
20 percent disabling, effective November 1, 1998.  In that 
same decision, service connection was established for status 
post fracture of the right clavicle, and rated 10 percent 
disabling, effective November 1, 1998.  

In an August 1999 letter to the veteran, David A. Roth, M.D. 
informed him that he was not able to offer a specific 
diagnosis or treatment advice since he did not carry out a 
consultation.  Dr. Roth recommended that the veteran place 
himself under the care of a professional, and provided a list 
of physicians.  Dr. Roth also mentioned a review of the 
veteran's MRI scan report.  He noted that the problem is 
complex, and recommended that the veteran seek assistance at 
a neurological or orthopedic clinic at a major teaching 
hospital.  He also noted that from the available information, 
surgery was not an option.  

In a September 1999 report, Kenneth D. Polivy, M.D. reported 
that the veteran complained of low back pain with stiffness, 
and that he experienced more back than leg pain.  Changes in 
the weather bothered him.  On examination, the veteran stood 
with level hips and shoulders.  Back extension was painful.  
Sitting leg extension was full.  Focal motor or sensory 
deficits were not noted in the lower extremities.  Lumbar X-
rays showed some possible halo effect around the L4-5 cages 
and L5-S1 appeared solidly fused.  Lumbar flexion and 
extension views did not reveal any significant abnormalities.  
The impression was lumbar discogenic pain syndrome.  The plan 
was for the veteran to receive lumbar facet blocks 
bilaterally at L4-5 and L5-S1.  If the pain resolved, then 
medial branch blocks instead of a posterior limited fusion 
would be indicated.  

A pain management consultation was conducted in September 
1999.  It was noted that the pain is located in the low back 
and felt like a central pressure sensation.  At the time of 
the examination the veteran rated his pain as 7 on a scale of 
1 to 10, and noted that at its worse it rated an 8, and a 5 
at its best.  There was no associated numbness, or "pins and 
needles" feeling.  Aggravating factors included prolonged 
sitting.  Easing factors included lying down, elevating the 
legs, ice and taking Tylenol 3.  There was nightly pain which 
interfered with sleep.  He was going for physical therapy 
once a week and it had helped with strengthening, but not 
pain.  His prior series of epidural steroid injections was 
noted.  The veteran was taking Amitriptyline.  He was not 
working, but was able to perform the basic activities of 
daily living.  Still, his ability to help around the house 
was limited.  It was reported that the veteran could no 
longer water ski, play volleyball and/ or go running.  

On examination, the appellant's posture was straight and gait 
normal.  There was no tenderness to palpation in the midline 
or paraspinally.  Range of motion was quite limited, and he 
could only flex to about 25 degrees, which caused pain.  He 
extended back about 15 degrees, which caused pain.  Lateral 
bending was limited.  There was normal sensation to light 
touch.  Reflexes were 2+ and equal for the knees and ankles.  
Motor strength appeared normal.  Straight leg raising was 
negative bilaterally.  The examiner noted that the recent MRI 
revealed the fusion but no other pathology.  The examiner 
noted an impression of failed back syndrome.  It was noted 
that there was going to be an attempt to administer medial 
branch blocks bilaterally in the lower lumbar region.  

Records dated in October 1999, reflect several visits for 
facet block injections bilaterally at L4-5, L5-S1.  On the 
second visit, the veteran reported 30 percent improvement in 
his bilateral low back pain for a period of two weeks.  
Subsequently, the pain returned and a few days prior to that 
visit, he noted some rather severe sharp pains predominately 
on the right side radiating from the lower back to just above 
the right knee.  On examination, the incisions were well 
healed, without sign of infection.  There was some tenderness 
of the low back, especially on the right side.  Blocks were 
administered to the right side.  A diagnosis of lumbar facet 
arthritis was made.  

VA records reflect physical therapy sessions the veteran 
attended in 1999.  The records also reflect further 
discussion of the veteran's back pain in November 1999, 
including options for treating his pain.  The examiner 
noticed that the veteran could not sit still for any period 
of time due to his back pain.  On examination, anterior and 
posterior wounds were well healed and nontender.  The pelvis 
was level.  The examiner noticed low back flat immobile 
lordosis.  The veteran could flex forward only 45 degrees 
with lordosis barely moving and could not extend much beyond 
neutral.  He could rotate 80 degrees to the right and 70 
degrees to the left, but could only tilt right and left about 
20 degrees with increasing pain.  Deep tendon reflexes at the 
knees, biceps and triceps were 2+, and were 1+ at the ankles.  
Motor strength was intact to both body and hand tests.  
Sensory findings were intact to fine touch.  The assessment 
was low back pain, status post "BAK" type anterior fusion 
L4-L5 and L5-S1.  

The private records reflect the administration of right-sided 
medial branch radiofrequency lesioning in December 1999 and 
left-sided medial branch radiofrequency lesioning in January 
2000.  In January 2000, it was noted that the veteran's right 
side had been pain free since the December 1999 procedure.  
On examination, there was tenderness across the low back, and 
the examiner noted that the incision was well healed as well 
as an abdominal incision. 

In February 2000, the veteran was admitted to a VA Medical 
Center underwent a posterior lumbar spinal fusion at L4-S1.  
It was noted that a prior spinal fusion had failed.  X-rays 
revealed diffuse osteopenia; that vertebral body height and 
alignment otherwise maintained; that there was no evidence of 
spondylolysis, spondylolisthesis, fracture, or destructive 
lesion.  The sacroiliac joints appeared normal.  According to 
the discharge report, the veteran did well postoperatively, 
and he was placed into a thoracic lumbar sacral orthosis 
(TLSO) brace.  The veteran was prescribed Vicodin and was 
instructed to wear his TLSO brace whenever he was out of bed 
during the next three months.  He was to go for follow-up 
care.  VA records reflect ongoing physical therapy sessions 
in 2000.  

By rating action of March 2000, a temporary total rating 
based on convalescence was assigned, effective from February 
16, 2000.  The 20 percent rating was to be resumed as of June 
1, 2000.  

A VA examination was conducted in June 2000.  The veteran 
complained of pain, which goes on practically all day, numb 
feelings in both legs, and both legs feeling extremely tired.  
The examiner noticed that the veteran wore a rigid brace 
which he wore day and night.  The appellant was taking 
Percodan and Motrin.  The veteran's gait appeared normal, and 
his posture was upright and stiff, but, of course, the 
veteran was wearing the brace.  His carriage was normal.  The 
examiner described the scars from the veteran's prior 
surgeries.  On examination of the lumbar spine the veteran 
was able to walk on his tiptoes and heels.  There was loss of 
tissue substance in the left calf compared to the right.  
Motion was very limited, his posture was extremely stiff 
without the brace, and there was a palpable lumbar muscle 
spasm.  Reflexes in the knees and ankles were 2 bilaterally.  
The examiner noted that sharp and dull pain studies were 
normal to palpation.  Babinski was negative bilaterally.  
Great toe test resistance to flexion and extension was 
absolutely normal.  There was equal strength bilaterally.  
The following ranges of lumbar motion were noted: 20 degrees 
forward flexion, extension backward and right lateral 
flexion; and 25 degrees left lateral flexion and bilateral 
rotation.  The circumferences of both thighs, knees, and 
ankles were equal.  The left calf was 1/4 inch smaller than the 
right.  The lower extremities were equal in length. 

The pelvic roll sign was positive bilaterally; Goldthwait's 
sign was positive at 25 degrees bilaterally; Ober's sign was 
negative on the right and positive on the left; and Ely's 
sign was positive bilaterally.  X-rays and laboratory reports 
from the February 2000 surgery were reviewed.  The examiner 
diagnosed status post titanium cages, 1997, lumbar spine; and 
status post February 2000 lumbar fusion.  Regarding painful 
motion, the examiner noted that when signs were forced, such 
as straight leg raising beyond what the veteran could do, 
there was an outburst.  There was extremely limited lumbar 
motion on flexion forward and backward.  The examiner could 
not get the veteran to sit comfortably in the chair and he 
was more comfortable when standing.  There was certainly more 
pain and discomfort in the lower back.  The examiner opined 
that anything with prolonged activity would cause him to 
stiffen up even more, and he would lose the 20 degrees that 
he had from flexion and extension.  The examiner was hopeful 
that in one year's time, the veteran would be able to do a 
little bit more.  

In September 2000, the veteran testified before a hearing 
officer at the RO.  Regarding his back brace, the veteran 
testified that he had been wearing the brace since February 
and that he expected to be able to take it off during the 
day.  However, he would still be required to wear it at night 
for proper fusion.  Since the surgery, he had not noticed any 
decrease in pain, but a bit of an increase with respect to 
duration.  He could not tolerate a ride or drive in his 
automobile over thirty minutes, and fifteen minutes of 
sitting required him to do some type of therapeutic 
conditioning such as ice.  As the day goes on, his ability to 
sit beyond twenty or thirty minutes diminished and his legs 
became sore from the upper thighs down to the heels and 
arches.  He reportedly experienced a dull radiating pain down 
the legs which increased in severity by the afternoon.  
During his lunchtime, he would lay down on his back and 
elevate his legs in a bent position to keep pressure off of 
his back.  His employment was administrative in nature and 
required him to sit at a desk for a bit, but he would place 
his paperwork on a file cabinet and work while standing.  The 
veteran testified that his employer questioned him on several 
occasions about his hours.  During the workday, he used ice 
packs and heating pads.  The pain wakes him up at night.  The 
veteran took Oxycodene for pain, and used Amitriptyline to 
help him sleep.  Although he took medication to help him 
sleep, he continued to toss and turn and needed to use a 
pillow between his legs as well as one up at his chest so he 
can keep his spine straight.  However, even in this position 
he reportedly was sore and he did not get a good night's 
sleep.  The veteran testified that he had a therapeutic 
mattress, and that he could not walk the length of a regular 
mall due to back pain.  

Regarding the right shoulder, the veteran testified that he 
could raise his arm, but could not lift it any higher than 90 
degrees without pain.  During service, the veteran would swim 
when the problems with his back prevented him from jogging, 
but the various swimming strokes produced pain.  He had to 
keep his arm in a sling type position in order to limit the 
pain.  The veteran testified that he was right handed.  When 
he used the file cabinet to stand and tend to his paperwork, 
the veteran felt right shoulder discomfort given the 
positioning of the arm.  He has not tested the strength of 
his arms.  He described the pain as a pulling and pinching 
sensation. 

The veteran testified that he has to leave work about an hour 
early every day.  That hour does not include the time he 
takes during lunch to rest his back. 

A VA examination was conducted in October 2000.  The examiner 
indicated that the claims folder had been reviewed.  It was 
noted that the veteran was taking Motrin as well as other 
medications he was using for his back.  The veteran was able 
to work and was employed as an office administrator.  
However, he reported difficulty when he did filing since he 
had difficulty elevating his right arm above his shoulder, 
which caused pain and discomfort.  Otherwise, he was able to 
carry out his work duties.  On occasion, he experienced right 
shoulder pain, as well as some weakness and stiffness.  There 
was slight fatigability and lack of endurance.  Flare-ups 
reportedly occurred two to three times a week and could last 
for 24 hours.  The shoulder pain was moderate in degree, 
caused by changes in the weather such as rain, and when 
elevating the right shoulder above his head and by swimming.  
There was limited right shoulder motion, and the examiner 
opined that during a flare-up the veteran would be expected 
to lose another 5 to 10 degrees of function.  He did not use 
an arm or shoulder brace, and had not undergone any surgery.  
The veteran was right-handed.

Right shoulder range of motion studies revealed forward 
flexion to 150 degrees with pain developing, extension to 160 
degrees, abduction to 150 degrees with pain developing, 
extending to 160 degrees; external rotation to 90 degrees; 
and internal rotation to 70 degrees without pain.  Both 
biceps measured 12 inches.  Grip strength was diminished on 
the right to 104 pounds and 138 pounds on the left.  Deep 
tendon reflexes were equal and active bilaterally.  There was 
no loss of vibratory sensation or pinpoint discrimination.  
The diagnosis was an old right clavicle fracture, with pain, 
limitation of motion and weakness.  The examiner commented 
that the degree at which painful motion was shown, was noted 
in the report.  Regarding the x-rays, the examiner indicated 
that there had been no interval change since November 1998.  

At the October 2000 neurological examination the veteran 
complained of deep steady pain across the lower back which 
was fairly constant and worsened at midday or late in the 
day.  At those times there often was some radiating pain 
posteriorly down the buttocks and back of his legs to the 
ankles, with some calf muscle tingling.  He reportedly 
regularly worked in an office, taking breaks lying down on 
his back and elevating his legs which he found helpful.  He 
was unable to walk through a mall without having to stop and 
rest.  He formerly walked 20 to 30 minutes a day, but 
recently walking seemed to aggravate the pain and he worked 
on a stationary bike with improvement.  He attended weekly 
physical therapy sessions and exercised on a daily basis.  
Sometimes the pain was associated with abdominal discomfort 
and he needed to defecate.  There was no increased pain with 
defecation, coughing or sneezing, and no bowel or bladder 
dysfunction otherwise.  There was no focal leg weakness. His 
medications included Oxycodone and Amitriptyline.

Physical examination revealed mild lumbosacral tenderness but 
no sciatic notch tenderness.  He showed very limited forward 
hip flexion and did not allow for straight leg raising beyond 
30 degrees due to pain.  He was more comfortable when 
standing during the interview.  Motor examination showed no 
drift.  There was some thinning of the lower leg muscles, 
especially the extensor digitorum brevis muscles, but no real 
atrophy or weakness.  Strength to confrontation testing was 
5/5 throughout, and his gait was a little antalgic, but the 
veteran could walk on his heels and toes and tandem walk.  
Sensation was intact to primary modalities and Romberg sign 
was absent.  Reflexes were 2+ and symmetric throughout, 
including the ankles, and plantar responses were flexor.  The 
examiner determined that the veteran had chronic low back 
pain with some symptoms of posterior leg radiating pain 
bilaterally that could suggest spinal stenosis.  However, 
imaging studies to this point had not shown any evidence for 
spinal stenosis and the neurological examination was negative 
with no sign of any neurological deficits.  Further imaging 
studies, perhaps with CT of the lumbar spine, could be 
considered for further evaluation if the pain persisted.  

By rating action of December 2000, the RO determined that a 
40 percent rating was warranted for the period from November 
1, 1998 to February 15, 2000, and for the period beginning 
June 1, 2000.  

Legal Analysis

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and the 
supplemental statement of the case issued during the pendency 
of the appeal, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were obtained and associated with the 
claims folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  
There are no indications that Social Security Administration 
or vocational rehabilitation records need to be obtained.  
Multiple VA examinations were conducted, and copies of the 
reports are associated with the file.  A hearing was 
conducted before the RO and a transcript of that hearing is 
associated with the claims folder. 

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Based upon a review of the evidence, to include numerous VA 
examinations, the Board finds that at no time since November 
1, 1998 has there ever been evidence of disabling effects 
related to the veteran's lumbar spine fusion and right 
clavicle disability which would warrant assignment of a 
rating in excess of those currently assigned.  With regard to 
the lumbar spine, the assignment of the temporary total 
rating based on convalescence accounts for any period where 
an increase was demonstrated.  Hence, a further staged rating 
for a portion of the term in question is not warranted. 

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in evaluating a service-connected disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40, and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Lumbar Spine

Service connection is currently in effect for status post 
lumbar spine fusion, rated 40 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293-5292. 

Diagnostic Code 5292 contemplates limitation of lumbar spine 
motion, and a maximum rating of 40 percent is assigned for 
severe limitation.  In this case, the veteran currently 
receives the maximum rating available under Diagnostic Code 
5292.  Therefore, a higher rating is not available under that 
Code.  

Diagnostic Code 5293 contemplates intervertebral disc 
syndrome.  A 40 percent rating is assigned for severe 
intervertebral disc syndrome manifested by recurring attacks, 
with intermittent relief.  A maximum 60 percent rating is 
assigned for a pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

In this case, it is evident from the clinical findings and 
complaints of record that the veteran suffers from chronic, 
severe back pain.  Surgical intervention and branch epidural 
blocks have been required to treat this disability.  It is 
also clear that lumbar motion is limited due to pain.  
However, the disability picture presented does not 
approximate the criteria used to assign a 60 percent under 
Diagnostic Code 5293.  In this regard, while studies are 
positive for muscle spasms, the medical reports reveal that 
neurological studies have essentially been negative.  For 
instance, on the most recent VA neurological examination of 
October 2000, the examiner determined that the examination 
was negative with no sign of neurological deficit.  Reflexes 
were 2+ and symmetric and sensation was intact to primary 
modalities.  The record does reflect the veteran's complaints 
of pain radiating down his legs to his ankles and calves.  
However, sciatica has not been diagnosed, and other 
neurological findings of record do not indicate 
manifestations of symptoms necessary for a 60 percent rating 
under Diagnostic Code 5293.  Therefore, with regard to the 
application of Diagnostic Code 5293, there is not a question 
as to which rating should apply since the disability picture 
does not approximate the criteria for a higher rating.  
38 C.F.R. § 4.7.

The Board has considered all other potentially applicable 
provisions of the rating schedule, however, a careful review 
of the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5293-5292, do not provide a basis to assign an evaluation 
higher than the 40 percent rating currently in effect.

A diagnosis of lumbar facet arthritis appears in the medical 
records associated with the claims folder.  Diagnostic Code 
5003 contemplates degenerative arthritis and provides for 
rating the disability based on the limitation of the specific 
joint or joints involved.  As discussed above, Diagnostic 
Code 5292 contemplates limitation of lumbar motion, and the 
maximum rating for a severe limitation has already been 
assigned.  Other Diagnostic Codes that essentially 
contemplate limitation of spine motion include Diagnostic 
Codes 5286 and 5289.  Diagnostic Code 5286 contemplates 
ankylosis of the spine and a 60 percent rating is assigned 
for ankylosis at a favorable angle.  Diagnostic Code 5289 
contemplates ankylosis of the lumbar spine.  Favorable lumbar 
spine ankylosis is rated as 40 percent disabling and a 
maximum rating of 50 percent is assigned for unfavorable 
ankylosis.

Clearly, there is lumbar spine motion.  Therefore, by 
definition the lumbar spine is not ankylosed.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Also, the findings of 
record do not indicate that the degree of limitation is 
comparable to ankylosis of the spine or lumbar spine.  The 
clinical findings of record clearly demonstrate that the 
veteran's lumbar movement is limited, in part, due to chronic 
pain.  For instance, at the time of the November 1998 VA 
examination, the examiner determined that the veteran loses 
70 percent additional range of motion at times of flare-ups 
and that pain would significantly limit function at times of 
flare-ups.  Although there is the additional loss, the 
disability still permits motion, and therefore it is not 
ankylosed.  

Right Clavicle

Service connection is in effect for status post fracture of 
the right clavicle, rated 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5203.  
Diagnostic Code 5203 contemplates clavicle or scapula 
impairment.  A 10 percent rating is assigned 5203 for 
nonunion of the clavicle or scapula of the major upper 
extremity without loose movement, or for malunion of the 
clavicle or scapula of the major upper extremity.  A 20 
percent rating is assigned for dislocation of the clavicle or 
scapula of the major upper extremity, or for nonunion of the 
clavicle or scapula of the major upper extremity with lose 
movement.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, the 
right clavicle involves the major upper extremity since the 
records show that the veteran is right hand dominant.  

In this case, the clinical findings of record, including x-
ray reports, are negative with regard to nonunion, malunion, 
or dislocation of the right clavicle.  The examination 
findings of record reveal a well-healed right clavicle 
fracture and no separation.  Therefore, the criteria for a 20 
percent rating has not been met with regard to the 
application of Diagnostic Code 5203, and there is not a 
question as to which rating should apply.  38 C.F.R. § 4.7.  

Here, the veteran's complaints and the findings essentially 
involve pain and limited arm motion due to pain.  Diagnostic 
Code 5201 contemplates limitation of arm motion and a 20 
percent rating is assigned when major upper arm motion 
limited to the shoulder level.  

In this case, the arm motion is not limited at the shoulder 
level as required for a 20 percent rating under Diagnostic 
Code 5201.  For instance, on examination in November 1998, 
flexion and abduction were 180 degrees, and internal and 
external rotation was 90 degrees.  Essentially, the right 
shoulder range of motion was normal.  See 38 C.F.R. § 4.71a, 
Plate I (2000).  Also, the right shoulder range of motion was 
the same as the non-disabled left shoulder.  When compared to 
the November 1998 findings, the October 2000 VA examination 
findings indicate a slight decrease in the right shoulder 
motion due to pain.  For instance, extension was 160 degrees 
and abduction was 150 degrees.  External rotation remained 
the same as in 1998, but internal rotation was now limited to 
70 degrees.  Although a decrease in motion was shown on the 
later examination, the reported ranges of motion do not 
indicate limitation of the arm at the shoulder level.  See 
38 C.F.R. § 4.71a, Plate I (2000).  Overall, despite the 
limitation due to pain and other complaints, the disability 
picture does not approximate the criteria for a 20 percent 
rating under Diagnostic Code 5201.  38 C.F.R. § 4.7 (2000).  

In this case, the preponderance of the evidence is against 
finding that the disability involves ankylosis of 
scapulohumeral articulation (Diagnostic Code 5200) or 
impairment of the humerus (Diagnostic Code 5202).  Therefore, 
those Diagnostic Codes will not be applied.  

The benefits sought on appeal are denied. 

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to increased evaluations for status post lumbar 
fusion, and residuals of a right clavicle fracture since 
November 1, 1998 are denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

